Judgment reversed and petition dismissed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed and the petition is dismissed. The mayor was without original jurisdiction to remove Lauer (The State, ex rel. Mayor, v. Baldwin, 77 Ohio St., 532), but upon the undisputed evidence Lauer had not taken the examination for station house keeper and was, therefore, ineligible to appointment, and the order for his reinstatement should have been refused and the petition'dismissed (Holbrock v. Smedley, 79 Ohio St., 391).
Summers, C. J., Crew, Davis, Shauck and Price, JJ., concur.